     Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 1 of 12



                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA




MICHAEL R. CARROLL                                                CIVIL ACTION

v.                                                                NO. 19-13512

GENESIS MARINE, LLC, ET AL.                                       SECTION "F"




                              ORDER AND REASONS

       Before the Court is Genesis Marine, LLC of Delaware’s motion

to strike.       For the reasons that follow, the motion is DENIED.

                                  Background

       This personal injury lawsuit arises out of a rupture on a

barge.     A tankerman claims that he has experienced dizziness,

nausea,    headaches,     and    other       symptoms     after   an       air   over-

pressurization blowout on a barge next to the one on which he was

working,     monitoring    air    pressure       gauges     during     a     blowback

procedure being performed on adjoining barges moored at a dock. At

the time of the blowout, the tankerman heard a loud noise, saw air

shoot vertically up from the adjoining barge, and felt a pressure

change,    but    otherwise     was   not    directly     or   contemporaneously

physically impacted by the blowout.              Carroll claims that he has




                                         1
      Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 2 of 12



suffered     severe     distress       since     the     incident,    rendering     him

emotionally disabled from returning to work as a tankerman.

        Among his many visits to medical care providers since the

blowout, on October 31, 2018, complaining of head pain, nausea,

and     blurred     vision,       Carroll       visited     a     neurologist,     Troy

Beaucoudroy, M.D., who noted that Carroll “note[d] a percussion

type blast as well as an intense loud noise that sounded like ‘a

shotgun     going     off    in   my   ear.’”      Dr.    Beaucoudroy    also      noted

“tenderness to palpation and spasm in his cervical spine area.”

Dr. Beaucoudroy opined that Carroll likely sustained a concussion

due to the blast and had ongoing post-concussion symptoms and that

he developed PTSD, severe anxiety related to the work-related

injury.     Dr. Beaucoudroy noted that Carroll is not coping well and

recommend      that     he    undergo     psychiatric           evaluation;   it    was

recommended that he not return to work. Dr. Beaucoudroy diagnosed:

post-concussion syndrome; post-traumatic headache; post-traumatic

stress disorder; anxiety disorder; and cervicalgia.

        Since that visit, Carroll has treated with Dr. Beaucoudray on

other occasions; on November 14, 2018, it was noted that he had

ongoing symptoms of headaches, nausea, anxiety, forgetfulness,

irritability, poor appetite, and neck pain, intermittent blurry




                                            2
   Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 3 of 12



vision, and tinnitus accompanying headaches.                 He had lost 30 lbs.

since the incident.

     In addition to Dr. Beaucoudroy, Carroll has visited other

healthcare providers to treat his post-incident symptoms.                          On

November 1, 2018, Carroll underwent a neurologic exam by Dr.

Melcher, who opined that Carroll’s neurologic examination was

“presently normal.”        On Dr. Beaucoudray’s referral, Carroll sought

psychiatric treatment at Pine Belt Mental Healthcare Resources.

Before   visiting     Pine     Belt,   Carroll       had    no    history   of    any

psychiatric   hospitalizations         or    outpatient      counseling.         Pine

Belt’s “clinical interpretation” was that Carroll “is suffering

from Adjustment Disorder with mixed disturbance of emotions and

conduct.”     Individual       therapy       and     medical       services      were

recommended, and he was prescribed medication.

     On March 18, 2019, Carroll was seen for a fainting episode at

Christus    Lake    Area     Hospital.        Eleven       days   later,    he    was

involuntarily      committed    into   South       Mississippi     State    Hospital

until he was discharged on April 11, 2019.                  While committed for

two weeks, Carroll participated in individual, group, and mileu

therapy;    and    some    medications       were    administered.      After     his




                                         3
   Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 4 of 12



release, Carroll continued to follow up with Dr. Beaucoudray and

mental health professionals at Pine Belt.

     On September 27, 2019, Michael Carroll sued Genesis Marine,

LLC of Delaware and International Matex-Tank Terminals, LLC in

state court, seeking to recover for lost wages and for the medical

treatment he has needed since the shock waves caused his ears to

ring, frequent headaches, indigestion, blurred vision, nausea, and

other   injuries,   including    emotional    ones.       He   claims     to   be

emotionally    disabled   from   returning    to   work   as   a    tankerman.

Genesis Marine removed the case, invoking this Court’s diversity

jurisdiction.

     This   Order   and   Reasons   assumes    familiarity         with   prior

proceedings.    On May 5, 2021, the Court denied three motions by

Genesis Marine, LLC: first, the Court denied the motion seeking

review of the magistrate judge’s order permitting the plaintiff to

recover attorney’s fees in connection with a successful motion to

compel discovery; second, the Court denied the motion seeking

review of the magistrate judge’s order denying its motion to compel

Carroll to travel to Denver, Colorado to submit to an independent

medical exam; and, third, because the parties genuinely dispute

Carroll’s proximity to the blowout, the Court denied Genesis

Marine’s motion seeking summary judgment that Carroll was not in

the zone of danger.   On May 4, 2021, the Court conducted a pretrial


                                    4
    Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 5 of 12



conference and approved of the pretrial order.                 A three-day bench

trial is scheduled for May 24, 2021.

      Genesis Marine now moves to strike all of Carroll’s treating

physicians,     nurse    practitioners,      or    counselors      for    Carroll’s

alleged failure to comply with Rule 26 disclosure requirements;

alternatively,     Genesis     Marine    moves     to    exclude    any    opinion

testimony as to causation by any of the plaintiff’s treating

physicians or medical practitioners.

                                        I.

      Rule 26 of the Federal Rules of Civil Procedure sets forth

general    provisions    governing      discovery.        It    imposes    distinct

requirements upon proponents of expert testimony depending on

whether the expert is retained specifically for litigation, or

not. 1 For those experts retained for litigation, Rule 26(a)(2)(A),

(B) obliges a party to disclose a written report. By contrast, for

those     expert   witnesses     not    retained        for    litigation,    Rule

26(a)(2)(C) dispenses with a written report requirement in favor

of a more limited disclosure in which the proponent must disclose

a summary of the facts and opinions pertaining to the subject

matter    on   which    the   witness    will     present      expert    testimony.

Subsection (C) thus governs “the disclosure of expert witnesses



1 There is no disclosure requirement for witnesses whose testimony
is limited to facts and lay opinions.
                                        5
    Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 6 of 12



who were involved in the events leading up to litigation and may

testify as both an expert and as a fact witness.” 2               As the advisory

committee      notes   accompanying     the        2010   amendments    to   Rule

26(a)(2)(C)      indicate,    “physicians           or    other    health    care

professionals and employees of a party who do not regularly provide

expert testimony” are “[f]requent examples” of witnesses who may

offer   expert    testimony   without       providing     a   report.    Whether

provision of medical records satisfies Rule 26(a)(2)(C)’s summary

disclosure requirement is at the heart of the present motion.

Because   it     appears   undisputed       that    the   plaintiff’s    medical

providers may testify as fact witnesses, and the scope of any

expert testimony is inadequately briefed, the motion must be denied

pending briefing addressing the implication of this case being

tried before the Court on the scope of any expert opinion offered

by any healthcare provider.

      “If a party fails to provide information or identify a witness

as required by Rule 26(a)[,] the party is not allowed to use that

information or witness ... at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

To determine whether to strike the testimony, as Genesis Marine


2 See LaShip, L.L.C. v. Hayward Baker, Incorporated, 680 Fed.Appx.
317 (5th Cir. 2017) (unpublished, per curiam)(district court did
not abuse its discretion in finding that the opinion of one party’s
witness “was prepared specifically for litigation and did not
equate to the ground-level opinion of an expert who was involved
in the events leading up to litigation.”).
                                        6
   Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 7 of 12



urges is appropriate here, four factors are considered: (1) the

explanation for the failure to identify the witness; (2) the

importance of the testimony; (3) potential prejudice in allowing

the testimony; and (4) the availability of a continuance to cure

such prejudice.    See Bezel v. State Farm Lloyds, 480 F.3d 704, 707

(5th Cir. 2007).

                                     II.

       Genesis Marine moves to strike all of Carroll’s many treating

medical providers for failure to comply with Rule 26 because none

were    specifically    designated      as   experts,    nor   were    summary

disclosures provided.     Carroll counters that he identified each of

the medical providers in his Rule 26 disclosures, that he timely

produced the medical records for these providers such that the

defendant   has   had   the   records     for   nearly   one   year,   and   he

identified these providers as witnesses in the witness list filed

in response to the scheduling order.             In other words, Carroll

submits that Genesis Marine has known about Carroll’s treating

physicians and has had access to their records for nearly one year

so it will suffer no prejudice if they testify at trial and offer

their expert opinions relative to their own treatment of Carroll.

Carroll argues that the failure to provide the summaries required

by Rule 26(a)(2)(C) for healthcare providers was harmless and thus




                                      7
    Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 8 of 12



exclusion is not warranted.       On this scant record and briefing,

the Court agrees. 3

      On the one hand, other Sections of Court and district courts

in this Circuit have observed or approved of the observation,

consistent with the text of Rule 26, that “disclosures consisting

of medical records alone are insufficient to satisfy the [expert]

disclosure standard of Rule 26(a)(2)(C).”          See Hooks v. Housing

Sys., LLC, No. 15-729, 2016 WL 3667134, at *5 (E.D. La. July 11,

2016)(Barbier, J.); Causey v. State Farm Mut. Automobile Ins. Co.,

No. 16-9660, 2018 WL 2234749, at * (E.D. La. May 16, 2018)(Africk,

J.); Williams v. State, No. 14-154, 2015 WL 5438596, at *3-4 (M.D.

La. Sep. 14, 2015)(Jackson, C.J.).        On the other hand, given the

nature   of   treating   physician    testimony,   courts   rarely    find

prejudice when a party clearly and timely identifies the designated

treating physician it plans to use as an expert and does so well

before trial.     See Smith v. Tangipahoa Parish Sch. Bd., No. 18-

6635, 2019 WL 3081954, at *2 (E.D. La. July 15, 2019).          Where, as

here, Carroll submits that he timely disclosed each of his medical

providers and their records, striking all of them would be a

draconian sanction not supported by Genesis Marine’s motion or the


3 Genesis Marine seeks to globally strike all medical providers.
The Court has no information concerning which medical providers,
if any, have been deposed or whether each is expected to offer
expert testimony in addition to fact testimony concerning
treatment. The implication that this case will be tried to the
Court as opposed to a jury has not been briefed by either side.
                                     8
   Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 9 of 12



record.      Treating health care professionals are not retained

experts and, thus, may generally be called to testify at trial

without prior submission of a written report so long as the

testimony     is    limited   to   information        learned       during    actual

treatment of the plaintiff.        See, e.g., Doe v. Ortho-LA Holdings,

LLC, No. 17-8948, 2018 WL 4613946, at *4 (E.D. La. Sep. 25, 2018);

Hernandez v. Green, No. 14-2168, 2017 WL 78472, at *4 (E.D. La.

Jan. 9, 2017); see also In re Taxotere Prod. Liab. Litig., MDL No.

16-2740,     2021    WL   111772   (E.D.     La.    Jan.      12,   2021)(treating

physicians are treated as fact witnesses and need not produce a

summary disclosure if opinion testimony is limited to that formed

during the course of treatment).

     Determining that the plaintiff’s disclosed treating medical

providers may testify at trial does not quite resolve the parties’

true dispute, however.        There is no dispute that treating medical

providers may testify about facts within their personal knowledge

concerning    the    plaintiff’s    symptoms       and    treatment.         Properly

framed,    the     parties’   quarrel       focuses      on   the   scope    of   the

anticipated expert portion of the treating medical providers’

testimony. Absent briefing directed to this issue and the separate

issue of whether any of the treating provider’s anticipated expert

testimony withstands Daubert scrutiny, the Court cannot resolve

the parties’ dispute.         The Court declines to offer an advisory

opinion.
                                        9
    Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 10 of 12



        Testimony concerning causation and future medical treatment

is generally considered the province of expert testimony subject

to at least summary disclosure requirements. 4              Nevertheless, the

Court    has   broad    discretion   to    admit   expert   testimony   and   no

supported Daubert motion is presently before it. On this briefing,

the Court is left to speculate as to whether Genesis Marine is

challenging the facts underlying the anticipated expert testimony. 5

If Genesis Marine is challenging the reliability of the data or

factual predicate for any expert opinion, this goes to the weight

of the evidence (not its admissibility) and is subject to cross-

examination.      See Tyler v. Union Oil Co. of Calif., 304 F.3d 379,

393 (5th Cir. 2002).        Mindful that this case will be tried to the

Court and not a jury, the Court has the discretion and capacity to

apply the Federal Rules of Evidence and to determine whether

proffered      expert   testimony    is    relevant,   reliable,   admissible,

helpful, and what if any weight it should receive.              Counsel seems



4 Causation testimony generally crosses over into expert testimony
subject to the disclosure requirements of Rule 26(a)(2)(B). In re
Taxotere Prod. Liab. Litig., MDL No. 16-2740, 2021 WL 111772 (E.D.
La. Jan. 12, 2021); Warren v. Mallory, No. 18-11613, 2020 WL
4260448 (E.D. La. July 21, 2020); Musser v. Gentiva Health Servs.,
346 F.3d 751, 757 n.2 (7th Cir. 2004)(testimony that “consists of
opinions based on ‘scientific, technical, or other specialized
knowledge’ regardless of whether those opinions were formed during
the scope of interaction with a party to litigation,” is generally
that of an expert subject to disclosure requirements).
5 There is no indication that the treating physicians or medical

care providers will base their testimony on information gleaned
outside the course of Carroll’s treatment.

                                          10
     Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 11 of 12



to overlook the Court’s discretion and experience here.                       To be

sure,    “[v]igorous    cross-examination,       presentation      of   contrary

evidence, and careful instruction on the burden of proof are the

traditional      and   appropriate      means    of    attacking      shaky     but

admissible evidence.”           Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579, 596 (1993).

       Insofar as causation opinion testimony will be elicited from

the plaintiff’s medical treatment providers, the Court reserves

ruling on the admissibility of such testimony.                 This case is set

for a bench trial and the Court has discretion to admit technical

evidence and is entrusted not to give it more weight than it

deserves.      The defendants may object and vigorously cross-examine

witnesses offering such evidence.            They may also move to exclude

such evidence as irrelevant or unreliable.              Those issues are not

adequately briefed and thus the Court does not consider them on

the present motion.       Only when the proffered testimony is offered,

or    papers   directed    to    the   issue    are   filed,    may   the     Court

meaningfully determine whether anticipated testimony is based on

information the physician or provider learns outside the course of

treatment.




                                        11
  Case 2:19-cv-13512-MLCF-DMD Document 79 Filed 05/12/21 Page 12 of 12



    Accordingly, IT IS ORDERED: that Genesis Marine’s motion to

strike is DENIED.

                     New Orleans, Louisiana, May 12, 2021



                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                  12
